UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05809 Nuveen Performance Plus Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Performance Plus Municipal Fund, Inc. (NPP) January 31, 2015 (Unaudited) Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.9% (100.0% of Total Investments) MUNICIPAL BONDS – 152.9% (100.0% of Total Investments) Alaska – 1.6% (1.1% of Total Investments) $ 2,000 Alaska Industrial Development and Export Authority, Revolving Fund Bonds, Refunding Series No Opt. Call AA+ $ 2,016,580 2010A, 5.000%, 4/01/15 CivicVentures, Alaska, Revenue Bonds, Anchorage Convention Center Series 2006, 5.000%, 9/15 at 100.00 AA– 9/01/34 – NPFG Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/15 at 100.00 B2 5.000%, 6/01/46 6/15 at 100.00 B2 Total Alaska Arizona – 1.5% (1.0% of Total Investments) Arizona School Facilities Board, School Facilities Board Revenue Bonds, Series 2005, 5.000%, 7/15 at 100.00 AAA 1/01/17 (Pre-refunded 7/01/15) Phoenix Civic Improvement Corporation, Arizona, Excise Tax Revenue Bonds, Civic Plaza Expansion No Opt. Call AA Project, Subordinate Series 2005A, 5.000%, 7/01/35 – FGIC Insured Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 7/20 at 100.00 A+ 5.000%, 7/01/40 Total Arizona Arkansas – 0.4% (0.3% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 5/15 at 100.00 N/R 5/01/28 – ACA Insured California – 19.8% (12.9% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate 10/17 at 100.00 BBB+ Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AA 2005B, 0.000%, 8/01/28 – AGM Insured Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement Project, No Opt. Call AA Series 1997C, 0.000%, 9/01/20 – AGM Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 A+ 2013S-4, 5.000%, 4/01/38 California Department of Water Resources, Power Supply Revenue Bonds, Refunding Series 2008H, 5/18 at 100.00 AA 5.000%, 5/01/22 – AGM Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 2010A, 7/20 at 100.00 Baa2 5.750%, 7/01/40 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric Company, 6/17 at 100.00 A3 Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2013I, 11/23 at 100.00 A1 5.000%, 11/01/38 California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 Aa3 California State, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – No Opt. Call Aa3 AMBAC Insured California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/18 at 100.00 A Healthcare West, Series 2008C, 5.625%, 7/01/35 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 Aa1 2006C, 5.000%, 8/01/32 – AGM Insured Desert Community College District, Riverside County, California, General Obligation Bonds, Election 8/17 at 56.01 AA 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding 1/31 at 100.00 BBB– Series 2013A, 0.000%, 1/15/42 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2007, 0.000%, 8/01/32 – FGIC Insured Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 8/17 at 100.00 AA+ (4) 5.000%, 8/01/32 (Pre-refunded 8/01/17) – FGIC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 1/19 at 100.00 AA 2009A, 5.375%, 7/01/34 Madera Unified School District, Madera County, California, General Obligation Bonds, Election No Opt. Call AA– 2002 Series 2005, 0.000%, 8/01/27 – NPFG Insured Mount San Antonio Community College District, Los Angeles County, California, General Obligation 8/35 at 100.00 AA Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009B, No Opt. Call A 6.500%, 11/01/39 Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 5.125%, 6/15 at 100.00 N/R (4) 12/01/23 – AMBAC Insured (ETM) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax Revenue 9/16 at 100.00 AA Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AA– 2004A, 0.000%, 8/01/28 – NPFG Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue Refunding No Opt. Call AA– Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage No Opt. Call Aaa Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (ETM) Palmdale, California, Certificates of Participation, Park Improvement & Avenue Construction, 3/15 at 100.00 A3 Series 2002, 5.000%, 9/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 8/17 at 100.00 AA– 5.000%, 8/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/33 – No Opt. Call AA AGC Insured Rancho Mirage Joint Powers Financing Authority, California, Certificates of Participation, 7/15 at 102.00 A3 Eisenhower Medical Center, Series 1997B, 4.875%, 7/01/22 – NPFG Insured San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, Tender 8/19 at 100.00 Aa2 Option Bond Trust 3504, 20.000%, 2/01/33 (IF) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call AA– Bonds, Refunding Series 1997A, 0.000%, 1/15/23 – NPFG Insured San Juan Unified School District, Sacramento County, California, General Obligation Bonds, Series No Opt. Call Aa2 2004A, 0.000%, 8/01/28 – NPFG Insured San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, No Opt. Call AA+ Election of 2000, Series 2002B, 0.000%, 9/01/26 – FGIC Insured Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, 6/15 at 100.00 B+ Series 2005A-1, 4.750%, 6/01/23 Union Elementary School District, Santa Clara County, California, General Obligation Bonds, Series No Opt. Call AA+ 2001B, 0.000%, 9/01/25 – FGIC Insured Vacaville Unified School District, California, General Obligation Bonds, Series 2005, 5.000%, 8/15 at 100.00 AA– 8/01/30 – NPFG Insured Vacaville Unified School District, California, General Obligation Bonds, Series 2005, 5.000%, 8/15 at 100.00 AA– (4) 8/01/30 (Pre-refunded 8/01/15) – NPFG Insured Total California Colorado – 10.1% (6.6% of Total Investments) Adams 12 Five Star Schools, Adams County, Colorado, General Obligation Bonds, Series 2005, 12/15 at 100.00 AA (4) 5.000%, 12/15/24 (Pre-refunded 12/15/15) – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 9/16 at 100.00 A+ 2006A, 4.500%, 9/01/38 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2/21 at 100.00 A+ 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth 1/20 at 100.00 AA– Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, 5/17 at 100.00 A– Series 2007, 5.250%, 5/15/42 Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call AA– 9/01/21 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call AA– 0.000%, 3/01/36 – NPFG Insured No Opt. Call AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 40 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (4) Total Colorado Connecticut – 0.8% (0.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 7/16 at 100.00 AAA 2007Z-1, 5.000%, 7/01/42 District of Columbia – 0.7% (0.5% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/15 at 100.00 A1 Series 2001, 6.250%, 5/15/24 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 8.6% (5.6% of Total Investments) Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Venice Homes Apartments, Series 2001A: 5.700%, 1/01/32 (Pre-refunded 3/02/15) – AGM Insured (Alternative Minimum Tax) 3/15 at 100.00 AA (4) 5.800%, 1/01/36 (Pre-refunded 3/02/15) – AGM Insured (Alternative Minimum Tax) 3/15 at 100.00 AA (4) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 1/16 at 100.00 AA+ 7/01/37 (Alternative Minimum Tax) Jacksonville, Florida, Special Revenue Bonds, Series 2010B-1, 5.000%, 10/01/15 (ETM) No Opt. Call AA– (4) JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – 4/15 at 100.00 AA AGM Insured Leon County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/15 – No Opt. Call AA AMBAC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 10/15 at 100.00 A 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010A-1, 10/20 at 100.00 A 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/27 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 7/15 at 100.00 AA (4) 2005, 5.000%, 7/01/24 (Pre-refunded 7/01/15) – NPFG Insured Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 AA (4) 11/01/30 (Pre-refunded 11/01/15) – NPFG Insured Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Refunding Series 2012, No Opt. Call AA 5.000%, 7/01/31 Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, Inc., 10/19 at 100.00 A Series 2009, 5.125%, 10/01/26 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/25 – 8/15 at 100.00 AA AMBAC Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, No Opt. Call AA– 10/01/29 – FGIC Insured Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 AA– 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 AA– Saint John’s County, Florida, Sales Tax Revenue Bonds, Series 2006, 5.000%, 10/01/36 – 10/16 at 100.00 AA+ BHAC Insured Sunshine State Governmental Financing Commission, Florida, Revenue Bonds, Miami Dade County No Opt. Call AA– Program, Series 2011A, 5.000%, 9/01/15 Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Total Florida Georgia – 1.4% (0.9% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – No Opt. Call AA– FGIC Insured DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A, 2/16 at 100.00 N/R 5.000%, 2/01/30 – SYNCORA GTY Insured Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional 8/18 at 100.00 AA Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Illinois – 25.9% (16.9% of Total Investments) Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 12/21 at 100.00 A+ 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien Series 1/16 at 100.00 AA– 2005A, 5.000%, 1/01/33 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call AA– 0.000%, 1/01/22 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 – AGM Insured 7/15 at 100.00 AA Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond Trust No Opt. Call AA+ 1137, 9.446%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 7/23 at 100.00 A– 6.000%, 7/01/43 Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2011C, 2/21 at 100.00 AA– 5.500%, 8/15/41 (UB) (5) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A: 6.000%, 8/15/23 8/18 at 100.00 BBB+ 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/24 8/22 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 1/23 at 100.00 AA– 5.000%, 1/01/38 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Hospitality No Opt. Call Aaa Facility, Series 1996A, 7.000%, 7/01/26 (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/20 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AAA Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– (4) Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 – AGM Insured 2/20 at 100.00 AA Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, No Opt. Call AA General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 1/01/23 – AGM Insured Total Illinois Indiana – 4.0% (2.6% of Total Investments) Decatur Township-Marion County Multi-School Building Corporation, Indiana, First Mortgage Bonds, No Opt. Call AA+ Series 2006A, 5.000%, 7/15/26 – AGM Insured Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 N/R (4) Series 2006, 5.250%, 8/01/36 (Pre-refunded 8/01/16) Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, 7/23 at 100.00 BBB Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, 9/24 at 100.00 BBB Series 2014, 5.250%, 9/01/34 (Alternative Minimum Tax) Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation 2/16 at 100.00 AA– Group, Series 2006B, 5.000%, 2/15/23 Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional No Opt. Call AA Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated Group, 7/15 at 100.00 AA– (4) Series 1997, 5.250%, 7/01/22 – NPFG Insured (ETM) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 N/R (4) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2011A, No Opt. Call A+ 5.000%, 1/01/31 Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – No Opt. Call AA AMBAC Insured Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, Series 7/15 at 100.00 AA+ (4) 2005, 4.375%, 7/15/26 (Pre-refunded 7/15/15) – NPFG Insured Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series 2005Z, No Opt. Call AA 0.000%, 1/15/28 – AGM Insured Total Indiana Iowa – 2.5% (1.6% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/21 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013: 5.000%, 12/01/19 No Opt. Call BB– 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 0.2% (0.1% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Louisiana – 0.0% (0.0% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed 4/15 at 100.00 Aaa Securities Program Single Family Mortgage Revenue Refunding Bonds, Series 1997B-1, 5.750%, 10/01/26 Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical 7/21 at 100.00 BBB– Center, Series 2011, 6.750%, 7/01/41 Maryland – 0.9% (0.6% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/22 at 100.00 A2 Maryland Medical System Issue, Series 2013A, 5.000%, 7/01/43 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County 1/18 at 100.00 BBB Hospital, Series 2008, 6.000%, 1/01/28 Maryland Transportation Authority, Project Revenue Bonds, Series 2007, 5.000%, 3/01/16 No Opt. Call AAA Total Maryland Massachusetts – 4.3% (2.8% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 No Opt. Call AAA Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Senior Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Agency, Hospital Revenue Bonds, Cape Cod Healthcare 11/23 at 100.00 A– Obligated Group, Series 2013, 5.250%, 11/15/41 Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 2/15 at 100.00 AA– 5.125%, 2/01/34 – NPFG Insured 2/15 at 100.00 AA– Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Series 2010J, 5.000%, 7/01/39 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/15 at 100.00 AA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 7/18 at 100.00 A– 2008E-1 &2, 5.125%, 7/01/38 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Total Massachusetts Michigan – 3.5% (2.3% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 BBB+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA 4.500%, 11/01/23 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A: 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 AA– 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 AA– Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 AA– 7/01/33 – FGIC Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.250%, No Opt. Call AA– 7/01/16 – NPFG Insured Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson 5/20 at 100.00 A2 Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/24 at 100.00 AA Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1, 5.000%, 7/01/37 – AGM Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – 10/16 at 50.02 AA– FGIC Insured Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 8/19 at 100.00 A1 (4) Hospital Obligated Group, Refunding Series 2009W, 6.375%, 8/01/29 (Pre-refunded 8/01/19) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Wayne County Airport Authority, Michigan, Revenue Bonds, Series 2007, 5.000%, 12/01/27 – 12/17 at 100.00 AA– NPFG Insured (Alternative Minimum Tax) Total Michigan Minnesota – 2.0% (1.3% of Total Investments) Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital Corporation, 5/17 at 100.00 Baa1 Series 2007, 5.250%, 5/01/37 St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, 11/15 at 103.00 AA (4) Civic Center Project, Series 1996, 7.100%, 11/01/23 (Pre-refunded 11/01/15) – AGM Insured Total Minnesota Mississippi – 1.2% (0.8% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/15 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 4/15 at 100.00 A (4) Healthcare, Series 2004B-1, 5.000%, 9/01/24 (Pre-refunded 4/06/15) Total Mississippi Missouri – 2.9% (1.9% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax 10/22 at 100.00 AA+ Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/44 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, 11/23 at 100.00 A2 Series 2013A, 5.000%, 11/15/48 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point 1/16 at 100.00 AA– (4) Project, Series 2006, 5.000%, 1/01/34 (Pre-refunded 1/01/16) – NPFG Insured Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue Bonds, 1/17 at 100.00 AA+ Series 2007A, 5.000%, 1/01/32 – AMBAC Insured Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 AA– Total Missouri Nevada – 5.6% (3.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2010D, 5.000%, 7/01/24 No Opt. Call AA– Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International 1/20 at 100.00 A+ Airport, Series 2010A, 5.250%, 7/01/42 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015, 12/24 at 100.00 AA+ 5.000%, 6/01/33 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water & Refunding Series No Opt. Call AA+ 2011C, 3.000%, 6/01/15 Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 7/17 at 100.00 A 5.250%, 7/01/31 Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 19.208%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group Issue, 10/19 at 100.00 Baa1 Series 2009A, 6.125%, 10/01/39 New Jersey – 4.1% (2.7% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 1/01/39 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/15 at 100.00 AA– 2004A, 5.250%, 7/01/33 – NPFG Insured New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, No Opt. Call AA 5.500%, 12/15/18 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/26 – AMBAC Insured No Opt. Call AA+ 0.000%, 12/15/30 – FGIC Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/38 5/23 at 100.00 AA– Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New York – 6.2% (4.1% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, 7/15 at 100.00 N/R Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA 4.500%, 11/15/32 – AGM Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Series 2009EE-2, 5.250%, 6/15/40 New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/15 at 100.00 AAA Revenue Bonds, Fiscal Series 2005D, 5.000%, 6/15/37 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York City, New York, General Obligation Bonds, Fiscal 2012 Series C, 5.000%, 8/01/15 No Opt. Call AA New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade No Opt. Call A+ Center Project, Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal 12/20 at 100.00 BBB LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.8% (1.2% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/39 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured Total North Carolina North Dakota – 0.5% (0.3% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 6.5% (4.2% of Total Investments) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 N/R (4) 2008A, 5.250%, 2/15/43 (Pre-refunded 2/15/18) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 A1 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 6.000%, 6/01/42 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA 2011A, 6.000%, 11/15/41 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/15 at 100.00 A+ 5.000%, 5/01/30 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Total Ohio Oklahoma – 0.1% (0.1% of Total Investments) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 AA 5.000%, 2/15/42 30 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 N/R (4) 5.000%, 2/15/42 (Pre-refunded 2/15/17) Total Oklahoma Pennsylvania – 4.3% (2.8% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, University of 8/19 at 100.00 Aa3 Pittsburgh Medical Center, Series 2009A, 5.500%, 8/15/34 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AA 0.000%, 5/15/23 – AGM Insured No Opt. Call AA 0.000%, 5/15/24 – AGM Insured No Opt. Call AA 0.000%, 5/15/26 – AGM Insured No Opt. Call AA 0.000%, 11/15/26 – AGM Insured No Opt. Call AA 0.000%, 5/15/28 – AGM Insured No Opt. Call AA 0.000%, 11/15/28 – AGM Insured No Opt. Call AA Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, 4/15 at 100.00 N/R Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA– Revenue, Series 2011B, 5.000%, 12/01/41 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 N/R (4) Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) Total Pennsylvania Puerto Rico – 1.1% (0.7% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005SS, 5.000%, 7/01/25 – 7/15 at 100.00 AA– NPFG Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, No Opt. Call AA– 7/01/23 – NPFG Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call B 7/01/31 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call BBB 0.000%, 8/01/54 – AMBAC Insured No Opt. Call BBB Total Puerto Rico Rhode Island – 0.2% (0.1% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 4/15 at 100.00 BBB+ (4) Series 2002A, 6.125%, 6/01/32 (Pre-refunded 4/20/15) South Carolina – 3.5% (2.3% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric System, No Opt. Call AA Series 2006C, 5.000%, 1/01/21 – AGM Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2014A, 6/24 at 100.00 AA– 5.500%, 12/01/54 South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 10/19 at 100.00 A1 5.250%, 10/01/40 Total South Carolina Tennessee – 1.8% (1.2% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Chattanooga-Hamilton County Hospital Authority, Tennessee, Hospital Revenue Bonds, Erlanger 10/19 at 100.00 AA Health System, Refunding Series 2004, 5.000%, 10/01/22 – AGM Insured Chattanooga-Hamilton County Hospital Authority, Tennessee, Hospital Revenue Bonds, Erlanger 10/19 at 100.00 AA (4) Health System, Refunding Series 2004, 5.000%, 10/01/22 (Pre-refunded 10/01/19) – AGM Insured Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 AA– (4) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 12/17 at 100.00 N/R Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Total Tennessee Texas – 12.2% (8.0% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5/16 at 100.00 AA– 5.000%, 5/01/35 – NPFG Insured Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman 4/20 at 100.00 Baa1 Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB 6.000%, 1/01/41 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, No Opt. Call A+ 5.000%, 11/01/42 (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2014A, 9/24 at 100.00 BB+ 5.250%, 9/01/44 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien Series 2013B: 5.000%, 4/01/53 10/23 at 100.00 AA+ 5.000%, 4/01/53 (UB) 10/23 at 100.00 AA+ Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Capital Appreciation Refunding 11/31 at 41.91 AA Senior Lien Series 2014A, 0.000%, 11/15/49 – AGM Insured Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien No Opt. Call AA Series 2001A, 0.000%, 11/15/15 – NPFG Insured Houston Independent School District Public Facility Corporation, Harris County, Texas, Lease No Opt. Call Aa1 Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call AA Project, Series 2001B, 0.000%, 9/01/23 – AGM Insured Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial 2/16 at 100.00 BBB Hospital Project, Series 2005, 5.375%, 8/15/35 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 8/17 at 27.35 AAA 0.000%, 8/15/41 8/17 at 24.20 AAA Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest 11/22 at 100.00 BBB Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/28 (Alternative Minimum Tax) Northwest Independent School District, Denton County, Texas, General Obligation Bonds, Series No Opt. Call Aaa 2007, 5.000%, 2/15/32 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, 8/20 at 100.00 Aa3 Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 11/17 at 100.00 AA Health Resources, Series 2007B, 5.000%, 11/15/47 Texas A&M University, Permanent University Fund Bonds, Refunding Series 2006, 5.000%, 7/01/36 No Opt. Call AAA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/37 (WI/DD, Settling 2/04/15) Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, No Opt. Call A– 0.000%, 8/15/25 – AMBAC Insured Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman 11/21 at 100.00 Baa2 Project, Series 2011, 6.000%, 11/01/41 Total Texas Utah – 0.5% (0.3% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2002A-1, 5.300%, 7/01/18 7/15 at 100.00 AA– (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class II, 6.150%, 7/15 at 100.00 AAA 1/01/27 (Alternative Minimum Tax) 50 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001A-2, 5.650%, 7/01/27 7/15 at 100.00 AA (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001B-1, 5.750%, 7/01/19 7/15 at 100.00 Aaa (Alternative Minimum Tax) Total Utah Virginia – 5.8% (3.8% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien 10/28 at 100.00 BBB+ Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien 10/26 at 100.00 AA Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A: 5.125%, 7/01/49 No Opt. Call BBB– 5.000%, 7/01/52 No Opt. Call BBB– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: 60 0.000%, 7/01/30 No Opt. Call BBB– 0.000%, 7/01/35 No Opt. Call BBB– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, 6/15 at 100.00 Aaa Series 2005, 5.625%, 6/01/37 (Pre-refunded 6/01/15) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, 7/22 at 100.00 BBB– Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 3.1% (2.0% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA+ System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 10/22 at 100.00 AA 2012A, 5.000%, 10/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – NPFG Insured (UB) (5) Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/18 at 100.00 AA+ (4) 1/01/33 (Pre-refunded 1/01/18) Total Washington Wisconsin – 2.6% (1.7% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., 4/23 at 100.00 A Series 2013A, 5.125%, 4/15/31 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Healthcare System, Series 2006A, 5.250%, 8/15/23 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.250%, 5/01/37 Wisconsin State, Transportation Revenue Bonds, Refunding Series 2007-I, 5.000%, 7/01/18 7/15 at 100.00 AA+ (4) (Pre-refunded 7/01/15) – NPFG Insured Total Wisconsin $ 1,732,185 Total Municipal Bonds (cost $1,361,966,467) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 221 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 39,811 59 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ 280 Total Corporate Bonds (cost $25,102) Total Long-Term Investments (cost $1,361,991,569) Floating Rate Obligations – (2.8)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (52.8)% (8) Other Assets Less Liabilities – 2.7% Net Assets Applicable to Common Shares – 100% $ 1,013,036,227 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2015, the cost of investments was $1,336,809,600. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment categorized as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.5%. (ETM) Escrowed to maturity. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Performance Plus Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2015
